Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  6/30/2022. The instant application has claims 1-20 pending. The system and method for having first and second cartridge for storing encrypted data. There a total of 20 claims.

Response to Arguments

Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 

The applicant arguments relating to 35 USC 112(b) rejection of claims 1-20 regarding the term “encrypted data packet” is not persuasive. As mentioned, the claims recites a method to add or concatenate the file segment with key which is similar to masking or obfuscating an file segment not encrypting. As encryption is more than just concatenating keys, encryption is about using well-established algorithms to secure data that involves using DES, 3DES, AES, RSA, etc. The term has gained meaning in the art/field developed over many years to mean something very different than what is being claimed.

The applicant argument relating 35 USC 112(b) rejection of claim 1-20 regarding term “information-theoretic security” is also not persuasive. The information-theoretic security involves using heuristics or statistically dealing with information. There are neither statistics or heuristics involved in the method claimed.

The applicant argument relating to 35 USC 112(d)  of claim 7-8 is not persuasive. The encrypted key being stored with no file segment only an key is broadening of base claim which recites an file segment concatenated with key being stored in cartridge. And furthermore, the applicant argument relating to third, fourth and fifth cartridge being not recited in base claim is not persuasive, as the base claim recites an “cartridge data storage system” with first cartridge storing first encrypted packet, and an second cartridge storing second encrypted packet; and the assumption is that there would be more cartridges with same type of encrypted packets and NOT cartridges only storing key.

The applicant argument relating to 35 USC 112(a) rejection of claim 1-20 how linearly coded keys are generated is not persuasive. Specification Par. 0038 pointed out by the applicant is related to process of carrying the so called encryption, but not how the “linearly coded keys” are generated. So, the  disclosure is thus far not satisfactory. 

The applicant argument relating to 35 USC 101 rejection of claims 1-20 is not persuasive. The process involves mathematical steps of performing XOR or addition or concatenation on a bit wise-level and storing the results in cartridge. The storing steps amounts to extra-solution activity. As illustrated by Spec Par. 0038, the file segments part are added to keys and then stored, all the steps can be performed by an generic computer. The claims are thus far not satisfactory.

The applicant arguments relating double patenting rejection of claims 1-20 is not persuasive. The applicant arguments relating an controller is not persuasive, as it commonly known in the art that a shared controller would be present in any storage area network(SAN), even if the claim does not mention it. Thus, the shared controller is not a special differentiating feature that would deem the double patenting rejection not warranted. And furthermore, the obvious type double patenting rejection allows for an modification of claims to account for such small differences.

The applicant arguments relating to 35 USC 103 rejection is also not persuasive. As Sadjapour discloses the encoded data chunk being generated by batched data being XORed with encoding vectors/key see Fig. 2 item 223, 231 & Par. 0049-0051. And furthermore, the linearly combination of keys are also taught by Sadajpour by the encoding vectors being an combination of others, i.e Bp matrix is generated using an linearly combination of other vectors  see Par. 0049 & Par. 0057-0059. And also as explained in the Interview Summary Record of 6/30/2022, the vectors shown B matrix can be argued as being an scalar multiple of other vectors in the matrix.

Drawings
The drawing filed on 10/22/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term to generate an encrypted data packet in claims 1, 5-7, 12, 17, 18 is used by the claim to mean combine the file part with linearly generated key while the accepted meaning is concatenate. The term is indefinite because the specification does not clearly redefine the term. As encryption involves the key being used in mathematical operation with the file part, i.e. DES, AES.

By virtue of dependency claims 2-4, 8-11,13-16,19-20 are also rejected along the same lines.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how linearly generated keys are generated , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specifications merely mentions that unit generates an linearly coded keys being produced by linearly combining the keys, how this process is carried out is left out of disclosure? How is linearly combining done? What algorithm is used? What are the series of steps for linearly combing? Closest mention is found in See Spec Par. 0049, 0052, 0059. The disclosure only mentions the key being generated by combining keys to produce linearly coded keys, but how is this combining done, using XOR or concatenation or truncation of keys to preserve key length or some other way?


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “information-theoretic” in claims 1-20 is used by the claim to mean “securing information or files” while the accepted meaning is “ a theory that deals statistically with information”1 The term is indefinite because the specification does not clearly redefine the term.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-8 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the fourth and fifth packets contain no encrypted data, this would broaden the scope of base claim as  it recites an file part  combined with key. And an encrypted packet having only key is an broadening of base claim 1, thus not permissible. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claimed invention is directed to non-statutory subject matter.  In the instant invention, claim is directed toward a mathematical approach of combining the first key with first part and second part with second key which represents an mathematical algorithm or general concept  see MPEP 2106.04(a)(2) citations below. And further illustrated by the algorithm described in the specifications see Spec Par. 0048-0049, where the  file shares f1 is concatenated with generated keys g1 ,  f1 + g1 . Thus the storing in cartridge is merely an extra-solution activity not central to the claims. 

2106.04(a)(2)    Examples of Concepts The Courts Have Identified As Abstract Ideas [R-08.2017]

IV.    "MATHEMATICAL RELATIONSHIPS/FORMULAS"
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); and a series of steps for analyzing clinical data to ascertain the existence and identity of an medical abnormality, and possible causes thereof. In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989) ("It is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197. More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook."). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/669712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are modified version of ‘712 application. That is, the instant claim recites the generated key is combined with file partition, which is not present in claims of ‘712 application. US Patent Pub 2021/0124832 to Sadjpour discloses the similar steps and modified to include an encrypted packet  see  Fig. 1 item 154a, 152, 150 & Par. 0053 & Par. 0060.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
US App # 17/077875
US App # 16/669712
Comments
1.   A cartridge data storage system with information-theoretic security comprising: a first cartridge storing a first encrypted data packet; a second cartridge storing a second encrypted data packet; and a shared controller providing read and write access to the first cartridge and the second cartridge, the shared controller having data partitioning circuitry including: a file partitioner to divide a file into a first part and a second part; a key generator to randomly generate one or more keys; and a packet generator to combine the first part of the file with a linear combination of one or more of the keys to generate the first encrypted data packet, the packet generator further to combine the second part of the file with another linear combination of one or more of the keys to generate the second encrypted data packet.  

1. A method comprising: selecting N storage nodes that are coupled via a network and have a collective available capacity to store a file of size |FI and redundancy of size |Fredl, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity Isil at the first storage node to a smallest capacity IsN at the Nth storage node; selecting a value Z < N, wherein the value of Z is a security parameter selected by a system designerSN , wherein iPSN is a maximum factor of IFI subject to IPSN < SN creating independent linear combinations hi's of the d partitions; generating keys that are stored in the first Z of the N storage nodes; creating independent linear combinations gi's of the generated keys; and storing combinations of the hi's and gi's in the Z+1 to Nth storage nodes.
The instant claim 1 recites the similar steps of dividing the files and generating a linear combination keys. However, the claims of ‘712 application does not recite the generating of encrypted packet with the key and file partition. It would have been obvious to include the combine the partition the key to file partition to make it easy to reference later as taught by Sadjapour see Par.  0053 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2021/0124832 to Sadjadpour in view of US Patent Pub 2013/0305057 to Greco. 

Regarding Claim 1, 12, 18,  Sadjadpour discloses A cartridge data storage system with information-theoretic security comprising: a first cartridge storing a first encrypted data packet(Fig. 1 item 120a & Par. 0030); a second cartridge storing a second encrypted data packet(Fig. 1 item 120b & Par. 0030); data partitioning circuitry including: a file partitioner to divide a file into a first part and a second part; a key generator to randomly generate one or more keys(Par. 0038, plaintext file is divided into X groups of Z bits); and a packet generator to combine the first part of the file with a linear combination of one or more of the keys to generate the first encrypted data packet, the packet generator further to combine the second part of the file with another linear combination of one or more of the keys to generate the second encrypted data packet(Par. 0049-0051 &  Par. 0043 & Par. 0056-0059, the encoded chunks of data with XOR of keys & Fig. 2 item 201 & Par. 0087-0088).  

But Sadjapour does not disclose the shared controller. However, Greco discloses a shared controller providing read and write access to the first cartridge and the second cartridge(Fig. 2 item 240).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Sadajpour invention of having a XOR file chucked stored in storage to include having a shared controller in order to provide for key derivation  to storage networks as taught in Greco see Par. 0029. 
	

Regarding Claim 2, 13,  Sadajpour does not disclose the magazine. However, Greco discloses the cartridge data storage system with information-theoretic security of claim 1, wherein the first cartridge and the second cartridge reside in a magazine accessible by the shared controller(Fig.2 item 232a, 232b).  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Sadajpour invention of having a XOR file chucked stored in storage to include a magazine of cartridges in order to provide for volumes of storage grouped as taught in Greco see Par. 0020 & Par. 0018.
	

Regarding Claim 3, 15, 19,  Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 1, wherein the first cartridge and the second cartridge are homogeneous, and the first encrypted data packet and the second encrypted data packet are the same size(Fig. 2 item 201, 203, the equal size of Q+1 bits).  

Regarding Claim 4, 16,  20, Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 1, wherein the first cartridge and the second cartridge are heterogeneous, and the first encrypted data packet and the second encrypted data packet are differing sizes(Par. 004, the varied sizes).  

Regarding Claim 5, 17, Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 1, wherein the shared controller further includes: a key combiner to linearly combine two or more of the keys into a first linear coded key, the key combiner further to linearly combine two or more of the keys into a different second linear coded key, wherein the packet generator is further to combine the first part of the file with the first linear coded key to generate the first encrypted data packet, and wherein the packet generator is further to combine the second part of the file with the second linear coded key to generate the second encrypted data packet(Fig. 2 item 231 & Par. 0043 & Par. 0046, the keys are combination of other keys).  

Regarding Claim 6. Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 5, further comprising: a third cartridge storing a third encrypted data packet, wherein the file partitioner is further to divide the file into a third part (Par. 0047, the batches of data chunks & Par. 0087-0088); the key combiner is further to linearly combine one or more of the keys into a different third linear coded key; and the packet generator is further to combine the third part of the file with the third linear coded key to generate the third encrypted data packet(Par. 0042, the chunks of data is XORed & Par. 0035 & Par. 0087-0088).  

Regarding Claim 7. Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 6, further comprising: a fourth cartridge storing a fourth encrypted packet(Par. 0047, the batches of data chunks); and a fifth cartridge storing a fifth encrypted packet, wherein one or both of the fourth and fifth encrypted packets contain keys without any encrypted data(Par. 0047, the batches of data chunks).  

Regarding Claim 8. Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 1, further comprising: a third cartridge storing a third encrypted data packet; and a fourth cartridge storing a fourth encrypted packet (Par. 0047, the batches of data chunks); and a fifth cartridge storing a fifth encrypted packet, wherein one or both of the fourth and fifth encrypted packets contain keys without any encrypted data(Par. 0047, the batches of data chunks).
  
Regarding Claim 9. Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 1, wherein access to a minimum number of cartridges is required to recover any portion of the file(Par. 0053, the encoded chunks with keys)
  
Regarding Claim 10. Sadjadpour discloses The cartridge data storage system with information-theoretic security of claim 1, wherein the shared controller further has data reconstruction circuitry to read the first and the second encrypted data packets from the first and the second cartridges, unencrypt the first and the second encrypted data packets, and reassemble the file in an unencrypted state(Par. 0047, the batches of data chunks).  

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2021/0124832 to Sadjadpour in view of US Patent Pub 2013/0305057 to Greco.  as applied to claim 1 above, and further in view of PSDS–Proficient Security Over Distributed Storage: A Method for Data Transmission in Cloud to Shahid.

Regarding Claim 11. Sadjadpour nor Greco disclose the first and second cartridge lack independent controls for read/write. However, Shahid  discloses The cartridge data storage system with information-theoretic security of claim 1, wherein each of the first cartridge and the second cartridge includes non-volatile memory and lacks an independent set of read / write controls(Algorithm 2 & Fig. 5 &  B. Splitting Algorithm, the multi-cloud or single cloud for normal or sensitive data & Fig. 2).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Sadajpour invention of having a XOR file chucked stored in storage to include an independent controls for write/read in order to provide for storing sensitive data differently than normal data  as taught in Shahid see Fig. 2 & Fig. 3. 
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2005/0091443 to Hershkovich which discloses the transformed keys for storage.

BSS: block-based sharing scheme for secure data storage services in mobile cloud environment to Khan which discloses the SSD with encryption.

Self-Sorting SSD: Producing Sorted Data Inside Active SSDs to Quero, which discloses  SSD for sorting and merging.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Merriam-Webster definition https://www.merriam-webster.com/dictionary/information%20theory